DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 4/7/2022 is acknowledged. Claims 1-7 have been amended. Claims 8-13 remain withdrawn from consideration.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2008/0268602 A1) and supported by Rouse et al. (US 2007/0004156 A1).
Regarding claim 1, Cheng teaches a transistor structure (device 250 in Fig. 6 of Cheng) with a silicide layer (222) comprising: 
a substrate (200); 
a gate structure (203) disposed on the substrate; 
a composite spacer (210) disposed at a  first side (left side) of the gate structure, wherein the composite spacer comprises an L-shaped spacer (208) and a main spacer (206), and the main spacer is disposed on the L-shaped spacer (as shown in Fig. 6); 
a protective layer (220) contacting the substrate, wherein the protective layer contacts the composite spacer, the main spacer and the protective layer comprise a first curve (curve of outer surface of 210.  As described in [0044] of Rouse, a standard plasma etch used to form the spacer 610 in Fig. 6 of Rouse, which comprises an oxide L-shape spacer and a nitride main spacer layers, produces a spacer structure with a curved outer surface.  These materials are the same as the materials of spacers 210 and 220, as described in [0025]-[0027] and [0029]-[0030] of Cheng.  So the outer surfaces of the spacers 210 and 220 of Cheng must be curved surfaces) and a second curve (curve of outer surface of 220), wherein the protective layer comprises a first protective layer (214a) which is L-shaped and a second protective layer (214a), the first protective layer contacts the main spacer (as shown in Fig. 6 of Cheng), the second protective layer is deposed on the first protective layer (as shown in Fig. 6 of Cheng), two ends of the first protective layer and a surface of the second protective layer form the second curve (as discussed above with the support of Rouse); 
a source/drain doping region (216) disposed within the substrate at the first side of the gate structure; 
the silicide layer (222) disposed on the source/drain doping region outside of the protective layer; and 
a contact plug (the presence of an electrical contact to the silicide layer 222 is implied by the presence of the silicide layer 222, whose purpose is to reduce the resistance of this contact.  This is also shown in Fig. 11 of Rouse) contacting the silicide layer and the protective layer.  
Regarding claim 5, Cheng teaches all the limitations of the transistor structure with the silicide layer s of claim 1, and also teaches wherein the L-shaped spacer contacts the gate structure (as shown in Fig. 6 of Cheng).  
Regarding claim 6, Cheng teaches all the limitations of the transistor structure with the silicide layer of claim 1, and also teaches wherein the protective layer comprises silicon oxide or silicon nitride (as described in [0025] of Cheng).  
Regarding claim 7, Cheng teaches all the limitations of the transistor structure with the silicide layer of claim 1, and also teaches wherein the first curve and the second curve form a wave-like profile (as taught above in claim 1 with the support of Rouse).

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2008/0061379 A1).
Regarding claim 1, Chen teaches a transistor structure (transistor in Fig. 7 with the embodiment of Fig. 6B of Chen) with a silicide layer (24) comprising: 
a substrate (2); 
a gate structure (4-6) disposed on the substrate; 
a composite spacer (14) disposed at a  first side (left side) of the gate structure, wherein the composite spacer comprises an L-shaped spacer (141 as labeled in Fig. 3) and a main spacer (142 as labeled in Fig. 3), and the main spacer is disposed on the L-shaped spacer (as shown in Fig. 6B); 
a protective layer (20) contacting the substrate, wherein the protective layer contacts the composite spacer (as shown in Fig. 6B), the main spacer and the protective layer comprise a first curve (outer curved surface of 14) and a second curve (outer curved surface of 20), wherein the protective layer comprises a first protective layer (181 as labeled in Fig. 5) which is L-shaped and a second protective layer (182 as labeled in Fig. 5), the first protective layer contacts the main spacer, the second protective layer is deposed on the first protective layer (as shown in Fig. 6B), two ends of the first protective layer and a surface of the second protective layer form the second curve (as shown in Fig. 6B); 
a source/drain doping region (22) disposed within the substrate at the first side of the gate structure; 
the silicide layer (24) disposed on the source/drain doping region outside of the protective layer; and 
a contact plug (the presence of an electrical contact to the silicide layer 222 is implied by the presence of the silicide layer 222, whose purpose is to reduce the resistance of this contact.  This is also shown in Fig. 11 of Rouse) contacting the silicide layer and the protective layer.  
Regarding claim 2, Chen teaches all the limitations of the transistor structure with the silicide layer of claim 1, and also teaches that wherein a height of the protective layer is smaller than one-fifth of a height of the gate structure (the height of the protective layer 20 is about 1/5 to 1/8 of the height of the composite spacer, see [0027] of Chen). 
Regarding claim 4, Chen teaches all the limitations of the transistor structure with the silicide layer of claim 1, and also teaches wherein at least half of a surface of the composite spacer is not covered by the protective layer (the height of the protective layer 20 is about 1/5 to 1/8 of the height of the composite spacer, see [0027] of Chen, so the upper portion of the outer surface of spacer 14 is not covered by protective layer 20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 3, Chen teaches all the limitations of the transistor structure with the silicide layer of claim 1, but does not explicitly teach wherein a thickness of the protective layer is smaller than one-tenth of a height of the gate structure.  
Chen discloses that the height can be varied by adjusting the etching time ([0027] of Chen).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the height of the protective layer is smaller than one-tenth of a height of the gate structure in order to make it as small and as little intrusive in operation of other components in the device as possible. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822